5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY            M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 1 of 11 PageID 27




                   IN THE NINTH JUDICIAL CIRCUIT COURT, IN AND FOR

                                          ORANGE COUNTY, FLORIDA


   Dathan A. Griffin, MBA.,                                                             DIVISION:

                             Plaintiff



                                                                                               NUMBER:P9/-64- 5i57.9
   V.                                                                                   CASE                               -




    EPIC GAMES, INC., et al.,              a   Maryland corporation,
                                                             Respondent.




                                           Jurisdiction and Venue
    This court has jurisdiction           over   the parties and this action pursuant to Florida Statutes
    48.193(1)(a) & 501.171(1)(a).




                                          Statement of Complaint

            Epic Games, Inc. (hereinafter Epic Games                       or   Epic Games, Inc.) is the developer

    of Fortnite,    a   popular, online videogame with            over     350 million active accounts. Plaintiff

    was   required to create        an    account in order to play online           —
                                                                                        this entails providing

    personally identifiable information (PII), as well as financial information intended for in-

    game purchases, and            a     better gaming experience through customizations.


            On March       8,   2021       —

                                               the Plaintiff, via Twitter, made Epic Games and

    PlayerAuctions (a company that buys and sells online gaming profiles, including Fortnite

    profiles       despite Epic Games, Inc. prohibiting the sale of Fortnite accounts)                     aware   of
               —




    fraudulent activity by tagging them both in               a   public Tweet (Twitter communication) that

                                                                                                            Page 2 of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY                 M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 2 of 11 PageID 28




    had taken place,        as    the Plaintiff incurred          a   $239 charge from PlayerAuctions with the

    credit card information procured from the Plaintiffs Epic Gamesaccount.

                 On Tuesday, April 13th, 2021, the Plaintiff initiated                        an    online conversation with

    Epic Games' support via the contact information provided                                   on   the Epic Games' website

    in regards to       Plaintiffs account being hijacked by                     an     unauthorized user. The Plaintiff is

    the original, authorized user of the account using the email address

    WinkinqGentlemene,Gmail.com, and has used the online gamertag of BROWNLLAMMA

    for   over    a   decade; with TAIGS-BROWNLAMMA (TVVGS is an acronym for The Winking

    Gentlemen's Society,            an   e-sports group)          as   the tag used only for the PC version of

    Fortnite.


                 The Plaintiffs account      was     secured with            a   strong password         —


                                                                                                              consisting of

    uppercased and lowercased letters, numbers, and                                a    special character      —



                                                                                                                   accepted and

    recommended by Epic Games, in addition to the two-factor authentication (2FA)

    security feature. Neither proved worthwhile                        as   security measures           against    a   data breach

    of Epic Games,         as    the unauthorized individual who stole the account from the Plaintiff

   was     able to circumvent Epic Games' two-factor authentication (2FA) feature, and

    commandeer the Plaintiffs Fortnite account and its associated game data, along with

    Pll and financial information.


                 Despite taking the security measures                  suggested by Epic Games, the Plaintiffs

    information was compromised               —

                                                   credit and debit card information                    was    stolen,   as   well as

   the Plaintiffs identifiable information and Fortnite player account. Purchases the Plaintiff

   made in the Epic Games' store                  were   no   longer associated with the Plaintiffs email                       —




   which establishes him            as   the original, authorized                user    —
                                                                                             and despite proof of purchases

                                                                                                                         Page 3 of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY                           M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 3 of 11 PageID 29




   from Plaintiffs Play Station console                       —

                                                                   which were considered sufficient per the Epic

    Gamesguidelines                —

                                       Plaintiff was told the information provided was insufficient to prove

    he   was    the original, authorized               user       of the account in           a   subsequent response; with

    added disregard for the Plaintiffs challenge of the breached account.


               Via       an   email communication, Epic Games presented the Plaintiff with a recovery

    guideline for which the stipulations                      were          changed in a subsequent response; statement

    requirement #7 of Epic Game's recovery requirements specifically states                                                      one    must

    provide the "oldest available receipt"                             as a      condition to prove         one   is the    original,

    authorized           user   of the account. After providing                     a   screenshot of the oldest, available

    receipt (dated June 26th, 2020                 —

                                                        via PlaystationThl Purchase history), the Plaintiff was

   told by Boomkin Raz                 —
                                           and later, Wolf Raven & Star Gazer                         —


                                                                                                           acting in    a   fiduciary

    capacity        on    behalf of Epic Games, Inc., that the information                                was   now insufficient; as it

   was    not "the oldest one               on   the account"                —


                                                                                 referring to the receipts provided by the

    Plaintiff   —

                     and that the Plaintiff must                  now       provide "a screenshot of the receipt from the

   verv    first purchase that took place                         on    this account...." which would be under the
                                                                                                  -




    Plaintiffs inaccessible Epic Games' account.


               ln doing so, the agents acting                     on    behalf of Epic Games, Inc., violated N.C.G.S. §

   75-1.1 with regards to 'unfair                  or     deceptive acts                 or   practices in        or   affecting
   commerce'              —

                              further demonstrating Epic Games' failure to adhere to the statutes in the

   state, North Carolina, wherein the companys headquarters is based. ln Florida, this is                                                      a

   violation of Florida Statute 501.204(1).




                                                                                                                                 Page 4 of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY M RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 4 of 11 PageID 30




              ln response to start the recovery of the stolen, personal information; the

   aggrieved plaintiff has replaced               a   debit card and a credit card that       was   previously stored

   in an Epic         Gamesaccount, changed email passwords, and requested                          a   deletion of the

   Epic Games account,           as      there is     no   longer confidence   in   Epic Games' ability to properly

   secure    sensitive, consumer            data.


            Additionally, the Plaintiff alleges that Epic Games, Inc., violated Florida Statute

   501.204(1): Unlawful acts and practices (Title )0(XIII REGULATION OF TRADE,

   COMMERCE, INVESTMENTS, AND SOLICITATIONS: CONSUMER PROTECTION).



                                                            Liability

            Epic Games' gross negligence to fully disclose and mitigate the previously

   exposed cyber vulnerability, and Epic Games' refusal to address the Plaintiffs concerns

   presented to them regarding these exact circumstances resulted in the plaintiff

   becoming       a    victim of identity theft. Damages suffered included fraudulent charges on                      a

   credit and     a    debit card,   a   compromised email account, and losing purchases made

   inside Fortnite's in-game shop, including the cost of each season's Battle Pass since

   Chapter    1
                  -

                      Season 7 (December 2018). Additionally, the mental anguish accompanied

   by Epic Games' negligence entails removing and replacing payment methods                                  on


   several other accounts, and extending contact to Capital One Bank US and Fairwinds

   Credit Union.


            Epic Games' terms of service promised to safeguard consumers' personal data

   from unauthorized         access.       In   2018, Epic Games incurred           a   breach, which they did not

   attempt to rectify until the following year. With nearly 350 million users, Epic Games,

                                                                                                             Page 5 of 13
5/24/2021 12:00 PM FILED               IN   OFFICE OF TIFFANY              M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 5 of 11 PageID 31




    lnc. is in       a   position to demonstrate integrity and best practices                           —

                                                                                                            with respect to large

    volumes of sensitive,                       user    data     —

                                                                     but lacks the initiative to weigh      in   favor of integrity

    over   profitability.

                In   Krohm        v.    Epic Games (2019), it                   was    noted that around November 2018,

    Check Point,             a   cyber security firm, "alerted Epic Games to                       a   vulnerability in Fortnites

    system which allowed unauthorized parties to access and extract Pll [personally

    identifiable information], payment information, and other sensitive data associated with

    Fortnite playersaccounts." See ERIC KROHM,                                                              behalf of others similarly
                                               individually, and                                       on


    situated, Plaintiff,         v.    EPIC GAMES, INC., Defendant. 5:19-CV-173-80, p.20-30, 34.


            August           27th, 2020,               Vinny Troia,       a    data breach expert with Night Lion Security,

    has reported that stolen Fortnite accounts                                  can   sell for thousands of dollars      —


                                                                                                                             making this
   a   known and ongoing issue, for which the Epic Games is fully aware, but does not

   consider          a   priority.

            Epic Games                 owes            its   users   and stakeholders of both compromised and                 non-


   compromised accounts                           a    level of confidence and security that is to be assumed when

   providing personally identifiable and financial information for online services consumed.



                                                                     Relief Sought

        A stronger verification process must exist to                                 ensure   accounts being transferred            are

   done    so    in good faith              -

                                                by mutually agreeing parties, and that users are not victims of

   fraudulent activity and monetary losses due to negligence at the fault of
                                                                             Epic Games,
   inc., et al.



                                                                                                                             Page 6   of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY M RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 6 of 11 PageID 32




                  Compensatory Damages

              -

                    Plaintiff has incurred financial losses, due to all of his Epic Gamesaccount

                    purchases being transferred to        a   malicious, unauthorized account, and emotional

                    strain due to having to cancel credit/debit cards for simply trusting Epic Games

                    with personally indefinable and financial information. The Plaintiff is    an   avid

                    gamer, who, currently, has      no   desire to partake in video games, due to the

                    mental anguish of this ordeal caused by Epic Games, Inc.

              -

                    $239.99 in fraudulent charges (w/ recurring charges still active).

              -

                    359.00 in fraudulent charges.

              -

                    399.00 in fraudulent charges.

              -

                    $239.99 in fraudulent charges.

          -

                    $279.78 for the cost of Battle Passes since Season 7, in addition to purchases

                    made in the in-game store for V-Bucks.

          -

                    $708.64 for computer equipment purchased to meet the minimum requirements

                    to play Fortnite   on a   PC.

          -


                    $250,000.00 for negligent infliction of emotional distress.
          -

                    Total compensatory damages           are $252,226.40.


   Punitive Damages



                    Damages sought are $25 million in punitive damages.
          -




      -

                    Punitive damages are sought, because all efforts from consumers          in the past to

                    notify Epic Games of this exact problem have been ineffective. Furthermore, the


                                                                                                    Page 7   of 13
    5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY                  M    RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
.




        Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 7 of 11 PageID 33




                              dispositions of such complaints have been handled              in a manner    that affects

                              consumers    adversely, and have displayed negligence, malicious and egregious

                          disregard for consumer         safety. Punishment is warranted and is, apparently, the

                              only way to compel Epic Games to protect consumer                privacy.



                      -


                              Epic Games must be held accountable for the negligent handling of both

                          personally identifying information and personal financial information due to data

                          breaches, and must not be allowed to continue                on   this course of consumer

                          abuse. The security measures           are    stringent after the fact   —

                                                                                                       which is unacceptable
                          —

                               and must be modified to prevent the reoccurrence              of compromised accounts.


                      Injunctive Damages

                  -
                          The Plaintiff is seeking      an   injunction by way of a court order compelling Epic

                          Games to take effective measures              to protect consumer      privacy and data.



                          On Tuesday, April 13th, 2021 via email communications with Boomkin
                                                                                             Raz, Wolf
              -




                          Raven & Star Gazer, agents acting             on   behalf of Epic Games, Inc. the Plaintiff

                          was     given deceitful and misleading information in clear contradiction of previous

                          guidelines furnished by the agents of Epic Games, Inc.



          -

                          This injunction should include, but is not limited to:

                                    The information requested to recover          an   account, should be the same
                          information requested to transfer        an    account. This would ensure the original,

                          authorized      user   has been verified and is willingly and knowingly transferring their


                                                                                                                  Page 8 of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY       M    RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 8 of 11 PageID 34




           accounts to different email accounts (new, authorized users), and afford the

           transferor the reasonable opportunity to              remove     his/her financial information and

           personally identifiable information from the account prior to the account being

          transferred. At the bare minimum, accounts being transferred to other email

           addresses should have their financial and identifiable information removed, and

          that inforrnation needs to be re-entered by the                 new   account holder or verified

          email address.




                   Epic Games should exercise the practice of indemnity; whereby

          challenged accounts        are    restored to their previous state prior to opposition of the

                              user (all account information restored, email             association restored,

          and any transactions carried out          on      the account between the time of loss and the

          time of discovery, reversed), and         a       thorough investigation carried out thereafter.



                   Furthermore, Epic Games ought to be compelled to establish protocols

          safeguarding consumer            privacy in   a   manner, wherein if someone        is   challenging
          the activity of another account, that account should be placed in suspension until

          a   reasonable investigation has been carried out to determine the rightful
                                                                                      original,
          authorized   user   of the account via means of verification by all interested parties.

          Arbitration between conflicting parties, and suspension of
                                                                     questionable
                  to become     a   part of Epic Gamesprotocols of resolution.




                                                                                                     Page 9 of 13
5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY              M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 9 of 11 PageID 35




                  Additionally, Epic Games must                   assess   the integrity of its two-factor

           authentication (2FA),           as it   has proved ineffective in multiple instances.

           Furthermore,          a new    2FA code should be generated per login attempt;                     as   of

           current, the same verification code is sent within                       a   period of attempts before it is

          changed to         a   different code. This allows cyber attackers more time to execute

           brute force attempts without worry that the verification code will have
                                                                                   changed

          during their attempt to access another person's account.



                  Finally, the account should be locked when multiple attempts to

          circumvent Epic Gamestwo-factor authentication (2FA) have failed, and the

          original, authorized           user   must be notified and verified to regain              access    to the

          account   —
                        no       transactions      or   changes should be honored until Epic Games has
          confirmed the changes have been authorized by the
                                                            original, authorized user.



                 The Plaintiff initiated in the ordinary               course           of business with Epic Games,

          and is owed the due diligence of having his data                      —

                                                                                        and the data of other

          consumers      —


                                 protected while utilizing Epic Games' online services, and strict

          precautions need to be in place to better detect and deter fraudulent activity. Epic

          Games, Inc. is          a   $29 billion-dollar company; and has the resources                   available to

          design, fund, outsource and/or implement                    a more        robust security protocol to

          protect Epic Games' consumers' private data. Therefore, the instant injunctive

          relief is sought.




                                                                                                              Page 10 of 13
.
    5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY    M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
       Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 10 of 11 PageID 36




               Declaratory Damages


                 Declaratory damages in the amount of $1 to establish that the standing herein
           -




                 prevails   on   the merits.


                                     The Plaintiff hereby demands a jury trial.




                                                                                        Page 11 of 13
.5/24/2021 12:00 PM FILED IN OFFICE OF TIFFANY                   M   RUSSELL CLERK OF THE CIRCUIT COURT ORANGE CO FL
    Case 6:21-cv-00959-RBD-LRH Document 1-3 Filed 06/02/21 Page 11 of 11 PageID 37




                                                                     Oath


            HEREBY CERTIFY that, under
                                       penalty of perjury, the foregoing is true and correct.
        I




                   Dathan A. Griffin, MBA.                                                                        Date




            STATE OF FLORIDA
            COUNTY OF ORANGE
            SWORN TO (OR AFFIRMED) AND SUBSCRIBED
            BEFORE ME ON THIS I   2- DAY OF
                                                                                                 PRISCILLA R. MARTINEZ
                   BY   Dcitnnn     ft   •
                                             etri Pft, „r1   „           *
                                                                             4,1.04/eke,
                                                                                            *    Commission #         030964
            WHO PRODUCED
            NOTARY PUBLIC
                            ND_                   111,431b7
                                                                         glVe 'frec,f0.0-
                                                                                                  Egires August 10,2024
                                                                                                Bonded   Tts: Budget Wry Santos

                                    ERLe




                                                                                                                                  Page 12 of 13
